CONSENT TO TRANSFER AND AGREEMENT

THIS CONSENT TO TRANSFER AND AGREEMENT (this “Agreement”) is made and entered
into as of the 9th day of March, 2007, by and among NNN GALLERY MEDICAL, LLC, a
Delaware limited liability company, having its principal place of business at
1551 N. Tustin Avenue, Suite 300, Santa Ana, California 92705 (“Borrower”), NNN
HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware limited partnership, having an
address at 1551 N. Tustin Avenue, Suite 300, Santa Ana, California 92705
(“Assuming Member”), NNN GALLERY MEDICAL MEMBER, LLC, a Delaware limited
liability company, having an address at 1551 N. Tustin Avenue, Suite 300, Santa
Ana, California 92705 (“Original Member”), NNN REALTY ADVISORS, INC., a Delaware
corporation, having an address at 1551 N. Tustin Avenue, Suite 300, Santa Ana,
California 92705 (“Guarantor”), and LASALLE BANK NATIONAL ASSOCIATION, a
national association (“Lender”).

RECITALS

A. On February 5, 2007 (the “Closing Date”), Lender pursuant to the Loan
Documents (as hereinafter defined) made a loan to Borrower, in the original
principal amount of $6,000,000.00 (the “Loan”). The Loan is evidenced and
secured by the following documents executed in favor of Lender by Borrower:

1. Promissory Note, dated as of the Closing Date, payable by Borrower to Lender
in the original principal amount of SIX MILLION AND NO/100 DOLLARS
($6,000,000.00) (the “Note”);

2. Mortgage, Security Agreement and Fixture Filing dated as of the Closing Date,
granted by Borrower to Lender, recorded February      , 2007 as Document No.
     , in the Office of the Recorder in      County, Minnesota (“Recorder’s
Office”) (the “Mortgage”);

3. Assignment of Leases and Rents, dated as of the Closing Date granted by
Borrower in favor of Lender, recorded February      , 2007 as Document No.
     in the Recorder’s Office;

4. UCC-1 financing statements with Borrower as debtor and Lender as secured
party, one filed with the Recorder’s Office and one filed with the Secretary of
State of Delaware (the “Financing Statements”);

5. Manager’s Agreement, Subordination and Consent to Assignment dated as of the
Closing Date by Triple Net Properties Realty, Inc. and consented to be Borrower;

6. Hazardous Substances Indemnity Agreement dated as of the Closing Date (the
“Hazmat Indemnity”) by Borrower and Guarantor in favor of Lender;

7. Assignment of Management Agreement dated as of the Closing Date between
Borrower and Lender; and

8. Borrower’s Certificate dated as of the Closing Date by Borrower to Lender.

The foregoing documents, together with any and all other documents executed by
Borrower in connection with the Loan, are collectively called the “Loan
Documents.”

B. Borrower continues to be the owner of the real property and improvements
thereon described in and encumbered by the Mortgage and the other Loan Documents
(the “Property”).

C. Original Member is the sole member of Borrower.

D. Pursuant to that certain Membership Interest Purchase and Sale Agreement
dated on or about      , 2007 (the “Purchase Agreement”), Original Member agreed
to sell and Assuming Member agreed to purchase all of the outstanding membership
interests in Borrower.

E. Pursuant to Section 15(e) of the Mortgage, Lender agreed not to withhold its
consent to a request from Borrower for Lender’s consent to the sale of the
membership interests in Borrower to a newly formed entity that is owned and
controlled by the real estate investment trust affiliated with Guarantor
approved by Lender in its reasonable discretion subject to the satisfaction of
certain conditions specified therein. Borrower, Original Member and Assuming
Member have requested that Lender consent to the sale, conveyance, assignment
and transfer of membership interests in Borrower by Original Member to Assuming
Member.

F. Lender is willing to consent to the sale, conveyance, assignment and transfer
of membership interests in Borrower by Original Member to Assuming Member,
subject to the terms and conditions set forth in this Agreement, the Mortgage,
and in the other Loan Documents.

G. The parties hereto, by their respective executions hereof, evidence their
consent to the transfer of the membership interests in Borrower to Assuming
Member and the modification of the Loan Documents as hereinafter set forth.

STATEMENT OF AGREEMENT

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto hereby agree as follows:

1. Representations, Warranties, and Covenants of Original Member.

(a) Original Member hereby represents to Lender, as of the date hereof, that:
(i) contemporaneously with the execution and delivery hereof, it has conveyed
and transferred all of the membership interests in Borrower to Assuming Member;
(ii) it has not received a pledge or other security interest from Assuming
Member encumbering the membership interests in Borrower to secure the payment of
any sums due Original Member or obligations to be performed by Assuming Member;
(iii) the Note has an unpaid principal balance of $6,000,000.00 as of the date
hereof; (iv) the Mortgage is a valid first lien on the Property for the full
unpaid principal amount of the Loan and all other amounts as stated therein;
(v) there are no defaults under the provisions of the Note, the Mortgage or the
other Loan Documents; (vi) there are no defenses, set-offs or rights of defense,
set-off or counterclaim whether legal, equitable or otherwise to the obligations
evidenced by or set forth in the Note, the Mortgage or the other Loan Documents;
(vii) all provisions of the Note, the Mortgage and other Loan Documents are in
full force and effect; (viii) there are no subordinate liens of any kind
covering or relating to the Property nor are there any mechanics’ liens or liens
for unpaid taxes or assessments encumbering the Property, nor has notice of a
lien or notice of intent to file a lien been received; and (ix) all conditions
in Section 15(e) of the Mortgage related to the transfer to Assuming Member are
satisfied or waived or shall be satisfied contemporaneously herewith.

(b) Original Member hereby covenants and agrees that: (i) from and after the
date hereof, Lender may deal solely with Assuming Member, as sole member of
Borrower, in all matters relating to the Loan, the Loan Documents, and the
Property; (ii) it shall not at any time hereafter take a pledge or other
security interest from Assuming Member encumbering the membership interests in
Borrower or from the Borrower encumbering the Property, as the case may be, to
secure any sums to be paid or obligations to be performed by Assuming Member so
long as any portion of the Loan remains unpaid; (iii) Lender has no further duty
or obligation of any nature relating to this Loan or the Loan Documents to
Original Member; (iv) upon payment in full of the purchase price from Assuming
Member contemporaneously herewith, Assuming Member shall have no further duty or
obligation of any nature relating to the Purchase Agreement to Original Member
except for reasonable and customary indemnifications relating to the transfer;
and (v) it hereby releases Lender, and each of its predecessors in interest,
together with any officers, directors, partners, employees and agents of each of
the foregoing, from all claims and liabilities relating to the transaction
evidenced by the Loan Documents through and including the date hereof.

Original Member understands and intends that Lender shall rely on the
representations, warranties and covenants contained herein.

2. Representations, Warranties, and Covenants of Assuming Member.

(a) Assuming Member hereby represents and warrants to Lender, as of the date
hereof, that: (i) it is a duly organized and validly existing limited
partnership formed under the laws of the State of Delaware; (ii) simultaneously
with the execution and delivery hereof, it has purchased from Original Member
all of the membership interests in Borrower; (iii) it has not granted to
Original Member a pledge or other security interest upon the membership
interests in Borrower or the Property to secure any debt or obligations now or
hereafter owed to Original Member; (iv) its general partner is NNN
Healthcare/Office REIT, Inc., a Maryland corporation (the “REIT”) which is a
real estate investment trust affiliated with Guarantor and (v) the purchase
price shall contemporaneously be paid in full to Original Member and Assuming
Member shall have no further duty or obligation of any nature relating to the
Purchase Agreement to Original Member except for reasonable and customary
indemnifications relating to the transfer.

(b) Assuming Member hereby covenants and agrees that: (i) it hereby acknowledges
and affirms the obligations of Borrower contained in the Loan Documents; (ii) it
shall cause Borrower to pay when and as due all sums due under the Note and
other Loan Documents as modified hereby; and (iii) it shall cause Borrower to
perform all obligations imposed upon Borrower under the Mortgage and all other
Loan Documents, all as modified hereby. Assuming Member shall not hereafter,
without Lender’s prior consent in accordance with the terms of the Loan
Documents, encumber the membership interests in Borrower or permit the
encumbrance of the Property, or sell or transfer the membership interests in
Borrower, or permit the sale or transfer of the Property or any interest
therein, except as may be specifically permitted in the Loan Documents. Assuming
Member has no knowledge that any of the representations and warranties made by
the Original Member herein are untrue, incomplete, or incorrect.

Assuming Member understands and intends that Lender shall rely on the
representations, warranties and covenants contained herein.

3. Representations, Warranties, and Covenants of Borrower. Borrower hereby
acknowledges and affirms the Indebtedness (as defined in the Mortgage) and all
of the other obligations set forth in the Note, the Mortgage and the other Loan
Documents in accordance with their respective terms and conditions, as the same
may be modified by this Agreement. Borrower further acknowledges that it is
bound by all of the terms of the Loan Documents, including but not limited to,
the representations, warranties, covenants, assurances and indemnifications
therein, all as though each of the Loan Documents had been made, executed, and
delivered by Borrower on the date hereof. Borrower agrees to pay, perform, and
discharge each and every obligation of payment and performance under, pursuant
to and as set forth in the Note, the Mortgage and the other Loan Documents at
the time, in the manner and otherwise in all respects as therein provided.
Borrower hereby acknowledges, agrees and warrants that (i) it is a duly
organized and validly existing limited liability company under the laws of the
State of Delaware and is qualified to do business and is in good standing in the
State of Minnesota; (ii) there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, which would enable
Borrower to avoid or delay timely performance of its obligations under the Note,
the Mortgage or any of the Loan Documents, as applicable; and (iii) to the best
of Borrower’s knowledge, there are no monetary encumbrances or liens of any kind
or nature against the Property except those created by the Loan Documents, and
all rights, priorities, titles, liens and equities securing the payment of the
Note are expressly recognized as valid and are in all things renewed, continued
and preserved in force to secure payment of the Note, except as amended herein.
Without limiting the generality of the foregoing, Borrower hereby specifically
remakes and reaffirms the representations, warranties and covenants set forth in
Article 17 and Article 31 of the Mortgage.

Borrower understands and intends that Lender shall rely on the representations,
warranties and covenants contained herein.

4. Consent to Conveyance. Subject to the terms and conditions set forth in this
Agreement, Lender consents to the sale, conveyance, assignment and transfer of
the membership interests in Borrower by Original Member to Assuming Member.
Lender’s consent to such transfer shall, however, not constitute its consent to
any subsequent transfers of the membership interests in Borrower. Original
Member hereby acknowledges and agrees that the foregoing release shall not be
construed to release Original Member from any liability under any of the Loan
Documents for any acts or events occurring or obligations arising prior to or
simultaneously herewith.

5. Affirmation by Guarantor. Guarantor hereby acknowledges and affirms its
obligations under (i) that certain Guaranty executed in connection with the Loan
(the “Guaranty”), (ii) that certain Guaranty (Securities Laws) executed in
connection with the Loan (the “Securities Guaranty”) and (iii) the Hazmat
Indemnity.

Lender agrees that at such time as the REIT maintains a net worth of not less
than $10,000,000.00 and assumes the obligations of the Guarantor under its
guarantees or indemnity agreements and, executes, without any cost or expense to
Lender, a new guarantees and/or indemnity agreements in form and substance
satisfactory to Lender, then Lender shall release the Guarantor from all
obligations first arising under its guarantees or indemnity agreements after the
execution of such new guarantees and/or indemnity agreements.

6. Affirmation by Borrower. Borrower hereby acknowledges and affirms its
obligations under the Hazmat Indemnity.

7. Acknowledgment of Indebtedness. The parties acknowledge and agree that, as of
the date hereof, the principal balance of the Note is $6,000,000.00 and interest
on the Note is paid to April 1, 2007. Assuming Member acknowledges and agrees
that the Loan, as evidenced and secured by the Loan Documents, is a valid and
existing indebtedness payable by Borrower to Lender.

8. Interest Accrual Rate and Monthly Installment Payment Amount to Remain the
Same. The interest rate and the monthly payments set forth in the Note shall
remain unchanged. Prior to the occurrence of an Event of Default hereunder or
under the Note, interest shall accrue on the principal balance outstanding from
time to time at the Contract Rate (as defined in the Mortgage), and principal
and/or interest shall be paid in monthly installments pursuant to the Note, plus
such amounts as may be required to fund escrow obligations under the terms of
the Mortgage, if any.

9. Conditions. This Agreement shall be of no force and effect until each of the
following conditions has been met to the reasonable satisfaction of Lender:

(a) Fees and Expenses. Original Member shall pay, or cause to be paid: any and
all out-of-pocket costs incurred in connection with the transfer of the
membership interests in Borrower (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and the fees and expenses of the Rating
Agencies).

(b) Title Endorsement/Policy. Assuming Member shall cause Chicago Title
Insurance Company (the “Title Company”) to issue a date down endorsement to
Lender to its original loan policy (the “Original Loan Policy”). The Original
Loan Policy as endorsed shall insure the lien of the Mortgage and shall (i) be
effective as of the date of delivery of this Agreement; and (iii) confirm that
the Original Loan Policy contains only such exceptions as may be acceptable to
Lender.

(c) Loan Documents. Assuming Member, Guarantor and Borrower shall execute and
deliver to Lender: (i) this Agreement; and (ii) such other documents and
agreements as Lender may require.

(d) Organizational Documents. (i) Assuming Member shall deliver or cause to be
delivered to Lender certified copies of all organizational documentation related
to Assuming Member and/or its formation, structure, existence, good standing
and/or qualification to do business, as Lender may request in its sole
discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of this Agreement and incumbency certificates as
may be requested by Lender; and (ii) Borrower shall deliver or cause to be
delivered to Lender certified copies of all amendments to its organizational
documents since the Closing Date, including any amendments related to the
transfer of the membership interests in Borrower to Assuming Member.

(e) Intentionally Omitted.

(f) Opinion of Counsel. Assuming Member’s counsel shall deliver to Lender such
counsel’s opinion to the effect, among other things, that: (i) Assuming Member
is a duly organized and validly existing limited partnership formed under the
laws of the State of Delaware and that Assuming Member has the full power and
authority to own the membership interests in Borrower and to perform the
provisions hereof, (ii) Guarantor is duly incorporated and organized and is
validly existing and in good standing in the State of Virginia,
(iii) Borrower’s, Assuming Member’s, Original Member’s and Guarantor’s
execution, delivery and performance hereof have been duly and validly authorized
by all necessary action on behalf of Borrower, Assuming Member, Original Member
and Guarantor , as applicable; (iii) Borrower, Assuming Member, Original Member
and Guarantor have validly executed and delivered this Agreement pursuant to
authority duly given; (iv) this Agreement constitutes the legal, valid and
binding obligations of Borrower, Guarantor, Original Member and Assuming Member
enforceable in accordance with their terms all of the foregoing opinions subject
to those qualifications and exceptions as Lender shall agree in its reasonable
discretion.

(g) Failure to Comply. Assuming Member’s failure to fulfill any one of the
conditions set forth in this Agreement shall constitute an Event of Default
under this Agreement and the Loan Documents.

10. No Further Consents. Borrower, Assuming Member and Original Member
acknowledge and agree that Lender’s consent herein contained is expressly
limited to the sale, conveyance, assignment and transfer herein described, and
shall not waive or render unnecessary Lender’s consent or approval of any
subsequent sale, conveyance, assignment or transfer of the Property or the
membership interests in Borrower, and that Section 15 of the Mortgage shall
continue in full force and effect.

11. Additional Representations, Warranties and Covenants of Borrower and
Assuming Member. As a condition of this Agreement, Borrower and Assuming Member,
as applicable, each as to itself only, represent and warrant to Lender as
follows:

(a) Assuming Member has full power and authority to enter into and carry out the
terms of this Agreement and to cause Borrower to carry out the terms of the Loan
Documents.

(b) Borrower is a limited liability company duly organized and validly existing
under the laws of the State of Delaware. Borrower’s registered office is as set
forth in its Limited Liability Company Agreement, as amended. Borrower’s
organizational documents have not been modified since the date of the closing of
the Loan, except to the extent required hereby or necessary to effect the
transfer of the membership interests in Borrower to Assuming Member. Borrower
has full power and authority to enter into this Agreement and to carry out the
terms of this Agreement and the Loan Documents.

(c) This Agreement constitutes the legal, valid and binding obligations of
Assuming Member enforceable in accordance with its terms, except to the extent
that such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the rights of creditors generally
or general principles of equity. The entry into and the performance of and
compliance with this Agreement have not resulted, nor will they result, in any
violation of, or a conflict with or a default under, any judgment, decree,
order, mortgage, indenture, contract, agreement or lease by which Assuming
Member or any property of Assuming Member is bound or any statute, rule or
regulation applicable to Assuming Member.

(d) This Agreement and the Loan Documents constitute legal, valid and binding
obligations of Borrower enforceable in accordance with their respective terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
rights of creditors generally or general principles of equity. Neither the entry
into nor the performance of and compliance with this Agreement or any of the
Loan Documents has resulted or will result in any violation of, or a conflict
with or a default under, any judgment, decree, order, mortgage, indenture,
contract, agreement or lease by which Borrower or any property of Borrower is
bound or any statute, rule or regulation applicable to Borrower.

(e) There is no action, proceeding or investigation pending or threatened which
questions, directly or indirectly, the validity or enforceability of this
Agreement or any of the other Loan Documents, or any action taken or to be taken
pursuant hereto or thereto, or which might result in any material adverse change
in the condition (financial or otherwise) or business of Assuming Member or
Borrower.

(f) The financial statements and other data and information supplied by Assuming
Member in connection herewith were in all material respects true and correct on
the dates they were supplied, and since their dates no material adverse change
in the financial condition of Assuming Member has occurred, and there is not any
pending or threatened litigation or proceedings which might impair to a material
extent the business or financial condition of Assuming Member.

(g) No representation or warranty of Borrower made in this Agreement contains
any untrue statement of material fact or omits to state a material fact
necessary in order to make such representations and warranties not misleading in
light of the circumstances under which they are made.

(h) No representation or warranty of Assuming Member made in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make such representations and warranties not misleading in
light of the circumstances under which they are made.

(i) Assuming Member, the REIT and all other entities which may be owned or
controlled directly or indirectly by the REIT (“Related Entities”) have not been
a party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within ten (10) years prior to the
date hereof.

(j) Except as previously disclosed to Lender in writing, there is no material
litigation or regulatory action pending or threatened against Assuming Member,
the REIT or Related Entities.

(k) Except as previously disclosed to Lender in writing, Assuming Member, the
REIT and Related Entities have not defaulted under its or their obligations with
respect to any other indebtedness.

Any breach by Borrower of any of the foregoing representations and warranties
shall constitute an Event of Default under the Mortgage and each other Loan
Document.

Any breach by Assuming Member of any of the foregoing representations and
warranties shall constitute an Event of Default under the Mortgage and each
other Loan Document.

12. Incorporation of Recitals. Each of the Recitals set forth above in this
Agreement is incorporated herein and made a part hereof.

13. Property Remains as Security for Lender. All of the Property as described
and defined in the Mortgage shall remain in all respects subject to the lien,
charge or encumbrance of the Mortgage, and, except as expressly set forth
herein, nothing herein contained and nothing done pursuant hereto shall affect
or be construed to release or affect the liability of any party or parties who
may now or hereafter be liable under or on account of the Note or the Mortgage,
nor shall anything herein contained or done in pursuance hereof affect or be
construed to affect any other security for the Note, if any, held by Lender.

14. No Waiver by Lender. Nothing contained herein shall be deemed a waiver of
any of Lender’s rights or remedies under any security instrument, the Note or
any of the other Loan Documents.

15. Relationship with Loan Documents. To the extent that this Agreement is
inconsistent with the Loan Documents, this Agreement will control. This
Agreement shall be deemed a Loan Document as such term is defined in the
Mortgage.

16. Captions. The headings to the Sections of this Agreement have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

17. Partial Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement.

18. Entire Agreement. This Agreement and the documents contemplated to be
executed herewith constitutes the entire agreement among the parties hereto with
respect to the transfer of membership interests in Borrower to Assuming Member
and shall not be amended unless such amendment is in writing and executed by
each of the parties. The Agreement supersedes all prior negotiations regarding
the subject matter hereof.

19. Binding Effect. This Agreement and the documents contemplated to be executed
in connection herewith shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that the foregoing provisions of this Section shall not be deemed to be a
consent by Lender to any further sale, conveyance, assignment or transfer of the
membership interests in Borrower by Assuming Member.

20. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be an original, but any of which, taken
together, will constitute one and the same Agreement.

21. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES. BORROWER AND ASSUMING MEMBER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION LOCATED IN THE CITY OF
CHICAGO AND STATE OF ILLINOIS IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

22. Effective Date. This Agreement shall be effective as of the date of its
execution by the parties hereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be

effective as of the date first aforesaid.

ASSUMING MEMBER:

NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware limited partnership

By: NNN Healthcare/Office REIT, Inc., a Maryland corporation, its general
partner

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


 
 
BORROWER:

      NNN GALLERY MEDICAL, LLC, a Delaware limited liability company

 
   
By:
  NNN Gallery Medical Member, LLC, a Delaware limited
liability company, its sole member
 
   
By:
  Triple Net Properties, LLC, a Virginia limited liability
company, its sole member
 
   
 
  By: /s/ Jeff Hanson
 
   
 
  Name: Jeff Hanson
 
   
 
  Its: CIO
 
   
 
   

2

ORIGINAL MEMBER:

NNN GALLERY MEDICAL MEMBER, LLC, a Delaware limited liability company

By: Triple Net Properties, LLC, a Virginia limited liability company, its sole
member

         
By:
  /s/ Jeff Hanson  

 
             

 
       
 
  Name:   Jeff Hanson
 
       
 
  Title:   CIO
 
       

GUARANTOR:

NNN REALTY ADVISORS, INC., a Delaware corporation

         
By:
  /s/ Jeff Hanson  

 
             

 
       
 
  Name:   Jeff Hanson
 
       
 
  Its:   CIO
 
       

3

LENDER:

LASALLE BANK NATIONAL ASSOCIATION, a national banking association

By:     
Name:
Title:


4